Title: From George Washington to Anthony Wayne, 12 September 1791
From: Washington, George
To: Wayne, Anthony



Dear Sir,
Philadelphia, September 12th 1791

Your letter of yesterday was presented to me this day—but at a time when I was in conversation with a Gentleman on business.
I embrace the first moment of leisure to acknowledge the receipt of it, and to add assurances of my belief that the account given by Mr Sheuber of his leaving the british service, and bringing letters to me whilst my quarters were at Rocky Hill is true.
I have some recollection of the circumstance, but not enough to give a formal certificate to the fact.
The variety of occurrences, which, in those days, almost overwhelmed me—The time which has elapsed since—and an unwillingness to certify things that I am not positively sure of are my reasons for not complying with Mr Sheuber’s request in a

formal way; but if the sentiments, herein expressed, can be of service to him, I have no objection to his making use of them as coming from Dear Sir, Your most obedient humble Servant

G. Washington

